Citation Nr: 0032832	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  99-18 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for left knee 
chondromalacia, currently evaluated 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel R. McGarry

INTRODUCTION

The veteran had active duty service from August 1973 to 
August 1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision which 
denied an increased rating for chondromalacia of the left 
knee.

The veteran, in an April 2000 written statement, raised a 
claim for entitlement to service connection a back disorder.  
Since this issue has not been developed by the RO, it is 
referred to the RO for appropriate action.


REMAND

The rating decision which is the subject of this appeal was 
dated in May 1999 and was based largely on findings made 
during a VA examination conducted in April 1999.  In a 
statement dated in April 2000, the veteran asserted that his 
left knee disability had worsened during the pendency of his 
appeal, and that he had been told that he would need knee 
surgery.  He requested another VA examination.  When a 
claimant alleges that his or her service-connected disability 
has worsened since the last examination, a new examination 
may be required to evaluate the current degree of impairment.  
See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

The veteran also indicated that he was continuing to receive 
treatment at a VA medical facility.  To complete the record, 
all VA treatment records should be obtained.  See Bell v. 
Derwinski, 2 Vet. App. 492 (1992).

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should ask the veteran to 
provide the RO with information regarding 
any evidence of current or past 
treatment, VA or non-VA, for his left 
knee disorder that has not already been 
made part of the record, and should 
assist him in obtaining such evidence.  
In particular, the RO should make an 
effort to ensure that all records of 
treatment at the VA Medical Center at 
Birmingham, Alabama, are associated with 
the claims folder.  The RO shall inform 
the veteran if the VA is unable to secure 
any of the relevant records sought.

2.  The veteran should be afforded a VA 
examination to assess his current 
disability from his service-connected 
left knee disorder.  The claims folder 
should be made available and be reviewed 
by the examiner.  All indicated tests and 
diagnostic studies must be performed, 
including range of motion studies of the 
left knee. In accordance with DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the 
examination report must also cover any 
weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, pain with 
use, and provide an opinion as to how 
these factors result in any limitation of 
motion.  If the veteran describes flare-
ups of pain, the examiner must offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If the examiner is unable 
to offer an opinion as to the nature and 
extent of any additional disability 
during a flare-up that fact should be so 
stated.  A complete rationale for any 
opinion expressed should be included in 
the examination report.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the claim for a 
higher rating for left knee 
chondromalacia.

5.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	M. C. GRAHAM
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



